Exhibit 10.19

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND THE RULES AND REGULATIONS THEREUNDER.

EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO
BE BOUND BY THE PROVISIONS OF THIS NOTE. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO CERTAIN INDEBTEDNESS AS SET
FORTH HEREIN.

THIS NOTE MAY NOT BE ASSIGNED, NEGOTIATED OR TRANSFERRED EXCEPT AS SET FORTH
HEREIN.

AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE

 

 

$6,233.60

June 11, 2009

                    FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC.,
a New York corporation (the “Borrower”), promises to pay to CVC II PARTNERS, LLC
(the “Holder”), the principal sum of six thousand two hundred thirty-three and
60/100 ($6,233.60) with interest on the unpaid balance from the date hereof, at
the rate of eight and one-half percent (8.5%) per annum in lawful money of the
United States of America, at c/o Constellation Ventures Bear Stearns Asset
Management, Inc., 237 Park Avenue, 7th Floor, New York, New York 10017.

                    This Amended and Restated Subordinated Promissory Note (this
“Note”) amends and restates in its entirety that certain Subordinated Promissory
Note dated as of June 16, 2008 and made by the Borrower to evidence the
principal sum of $6,233.60 (the “Existing Note”). This Note evidences the same
indebtedness evidenced by the Existing Note and does not create or evidence any
new or additional indebtedness. This Note and the terms, covenants, agreements,
rights, obligations and conditions contained in this Note supersede, replace and
control the Existing Note and the terms, covenants, agreements, rights,
obligations and conditions contained in the Existing Note.

                    The principal of and interest on this Note shall be due and
payable as follows: the principal and all interest accrued hereon from June 16,
2008 to the date of payment of the principal amount hereof shall be due and
payable November 30, 2010, (the “Maturity Date”). Interest on this Note shall be
due and payable in cash or, at the option of the Borrower, in shares of the
series of preferred stock of the Borrower next designated by the Borrower after
the date hereof, at a price per share of $0.341; provided that, except as
provided in paragraph 1 below, no interest or principal maybe paid on this Note
by Borrower until after November 30, 2010.

                    In addition to the issuance of this Note, in 2008 the
Borrower issued to the Holder, Constellation Venture Capital II, L.P.,
Constellation Venture Capital Offshore II, L.P. and The BSC Employee Fund VI,
L.P. (collectively, “Constellation”), other notes in the aggregate amount of
$500,000 (collectively, this Note and all other notes issued to Constellation,
as amended by the Amendment to Subordinated Promissory Notes, dated as of
February 11, 2009, and the Second

--------------------------------------------------------------------------------



Amendment to Subordinated Promissory Notes, dated the date hereof, the
“Constellation Notes”). In 2008 and 2009, the Borrower issued to Pequot Private
Equity Fund (n/k/a FirstMark III, L.P.) and to Pequot Offshore Private Equity
Partners III, L.P. (n/k/a FirstMark III Offshore Partners, L.P.) other notes in
the aggregate amount of $6,500,000 (as amended by the Amendment to Subordinated
Promissory Notes, dated as of February 11, 2009, and the Second Amendment to
Subordinated Promissory Notes, dated as of the date hereof, the “FirstMark
Notes”). The FirstMark Notes and the Constellation Notes are referred to herein
as the “$7,000,000 Notes.”

                    All computations of interest payable hereunder shall be made
on the basis of the actual number of days in the period for which such interest
is payable and a year of 365 or 366 days, as applicable. Notwithstanding any
other provision of this Note, to the extent permitted by applicable law,
interest shall be due and payable on any overdue unpaid installment of principal
or interest on this Note (including amounts due and unpaid upon any acceleration
of this Note) within five (5) days of its due date at a rate equal to the lesser
of (i) ten and one-half percent (10.5%) and (ii) the maximum rate permitted by
applicable law.

          1. Payment and Prepayment of the Note. The principal of this Note and
the interest accrued hereon may be paid upon the earlier of November 30, 2010,
or the date on which the Senior Lenders (as defined below) consent to the
prepayment hereof.

          2. Event of Default Remedies. (a) Upon the occurrence and during the
continuance of an Event of Default, this Note may be accelerated upon the
written consent and direction of the holders holding a majority of the then
outstanding aggregate as provided in this Section 2 and the Holder principal
balance of the $7,000,000 Notes and shall have all of the rights and remedies
provided herein. An Event of Default shall mean the occurrence or existence of
one or more of the following events or conditions (for any reason, whether
voluntary, involuntary or effected or required by law):

                              (i) The Borrower shall fail to pay when due the
principal of this Note or any of the $7,000,000 Notes.

                              (ii) The Borrower shall fail to pay when due the
interest on this Note or any of the $7,000,000 Notes and such failure shall have
continued for a period of three Business Days; provided, however, that for the
avoidance of doubt, any accrual of interest permitted under this Note or any of
the $7,000,000 Notes (in lieu of payment thereof) shall not constitute an Event
of Default. For the purposes of this Note a “Business Day” shall mean any day
other than a Saturday, Sunday, public holiday under the laws of the State of New
York or any other day on which banking institutions are authorized to close in
New York City

                               (iii) A proceeding shall have been instituted in
respect of the Borrower or any of its material subsidiaries (each, a “Material
Party”):

 

 

 

                    (A) seeking to have an order for relief entered in respect
of such Material Party, or seeking a declaration or entailing a finding that
such Material Party is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with

2

--------------------------------------------------------------------------------



 

 

 

respect to such Material Party, its assets or its debts under any law relating
to bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar law now or hereafter in
effect, or

 

 

 

                    (B) seeking appointment of a receiver, trustee, liquidator,
assignee, sequestrator or other custodian for such Material Party or for all or
any substantial part of its property, and such proceeding shall result in the
entry, making or grant of any such order for relief, declaration, finding,
relief or appointment, or such proceeding shall remain undismissed and unstayed
for a period of 60 consecutive days.

                              (iv) Any Material Party shall voluntarily suspend
transaction of its business; shall make a general assignment for the benefit of
creditors; shall institute (or fail to controvert in a timely and appropriate
manner) a proceeding described in Section 2(a)(iii)(A) or (whether or not any
such proceeding has been instituted) shall consent to or acquiesce in any such
order for relief, declaration, finding or relief described therein; shall
institute (or fail to controvert in a timely and appropriate manner) a
proceeding described in Section 2(a)(iii)(B), or (whether or not any such
proceeding has been instituted) shall consent to or acquiesce in any such
appointment or to the taking of possession by any such custodian of all or any
substantial part of its property; shall dissolve, wind-up, revoke or forfeit its
charter or liquidate itself or any substantial part of its property; or shall
take any action in furtherance of any of the foregoing.

                         (b) Exercise of Remedies. If an Event of Default has
occurred and is continuing hereunder:

                              (i) the Holder may declare the entire unpaid
principal and interest due on this Note, immediately due and payable, without
presentment, notice or demand, all of which are hereby expressly waived by the
Borrower,

                              (ii) upon the occurrence of any Event of Default
specified in Section 2(a)(iii) above, the entire unpaid principal and interest,
shall become automatically and immediately due and payable; and

                              (iii) the Holder may exorcise any remedy permitted
by this Note or at law or in equity.

          3. Waiver of Certain Rights. Subject to any applicable notice periods,
all parties to this Note, including Borrower and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest; and all such
parties waive all and every kind of notice of such change or changes and agree
that the same may be without notice or consent of any of them. No Event of
Default shall be waived by the Holder except in a writing signed by the Holder.
No waiver of any Event of Default shall extend to any other or further Event of
Default.

3

--------------------------------------------------------------------------------



          4. Payment Priority. If the Borrower is not able to pay to FirstMark
III L.P. (“FirstMark Fund”), FirstMark III Offshore Partners, L.P. (“FirstMark
Offshore” and, together with FirstMark Fund, “FirstMark”), Constellation Venture
Capital II, L.P. (“Constellation Ventures”), Constellation Venture Capital
Offshore II, L.P. (“Constellation Offshore”), The BSC Employee Fund VI, L.P.
(“BSC”) and CVC II Partners, LLC (“CVC” and, together with Constellation
Ventures, Constellation Offshore and BSC, “Constellation”) the full amounts due
under the Subordinated Promissory Notes held by FirstMark (the “FirstMark
Notes”) and the Subordinated Promissory Notes held by Constellation (the
“Constellation Notes”) at any time, either upon the occurrence of an Event of
Default or on the Maturity Date, payment shall be made first to FirstMark until
the FirstMark Notes have been paid in full and then to Constellation with
respect to the Constellation Notes.

          5. Subordination. The right of repayment of principal of and interest
on this Note shall be subordinated to (a) the rights and security interest of
(i) GE Commercial Distribution Finance Corporation (“CDF”) in connection with
the August 21, 2007, secured Credit Facilities Agreement (“Credit Facilities
Agreement”) with CDF, as Administrative Agent, GECC Capital Markets Group, Inc.,
as Sole Lead Arranger and Sole Bookrunner, and CDF and the other lenders listed
in the Credit Facilities Agreement; (ii) Columbia Partners, L.L.C. Investment
Management (“Columbia”), as Investment Manager for the L/C Guarantors in
connection with the Letter of Credit Commitment and Reimbursement Agreement
dated June 11, 2009 (the “L/C Agreement”), with Columbia, as Investment Manager
for the L/C Guarantors signatory thereto; and (ii) Columbia, as Investment
Manager and National Electric Benefit Fund (“NEBF”) in connection with the
November 23, 2005, secured credit agreement (the “CP/NEBF Credit Agreement”)
with Columbia, as Investment Manager, and NEBF, as Lender (CDF, Columbia and
NEBF collectively, the “Senior Lenders” and the Credit Facilities Agreement, the
L/C Agreement and the CP/NEBF Credit Agreement collectively the “Senior Debt”)
and (b) the rights of FirstMark in connection with the FirstMark Notes. The
issuance of this Note requires the consent of the Senior Lenders pursuant to the
Senior Debt. The Borrower has obtained such consent. While any default or event
of default has occurred and is continuing with respect to any Senior Debt or the
FirstMark Notes, the Borrower shall not make and the Holder shall not accept any
payments or distribution in respect of this Note of any kind. The Holder agrees
that this Note shall remain unsecured at all times and the Holder shall not
accept any collateral security in respect hereof. For so long as any Senior Debt
or FirstMark Notes remain outstanding or any Senior Lender shall have any
obligation to lend to the Borrower, the Holder shall not exercise any remedies
or take any enforcement action against the Borrower with respect to this Note.

          6. Representations and Warranties of the Borrower

                              (i) Organization and Qualification. Each of the
Borrower and its subsidiaries is duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation or
organization and has the requisite power and authority to own, lease and operate
its assets, properties and business and to carry on its business as it is now
being conducted or proposed to be conducted. Each of the Borrower and its
subsidiaries is duly qualified as a foreign corporation to transact business,
and is in good standing, in each jurisdiction where it owns or leases real
property or maintains employees or where the nature of its activities make such
qualification necessary, except where such failure to qualify would not have a
Material Adverse Effect. For the purposes of this Note, a “Material Adverse
Effect” shall mean

4

--------------------------------------------------------------------------------



an effect which is materially adverse to the business, assets, properties,
operations, results of operations or condition (financial or otherwise) of the
Borrower individually or of the Borrower and its subsidiaries taken as a whole
(excluding general economic conditions or acts of war or terrorism).

                    (b) Certificate of Incorporation and Bylaws. The Borrower
has delivered to the Holder true, correct, and incorporation as in effect on the
date Borrower’s bylaws as in effect on the date hereof (the “Existing
Certificate”) and the Borrower’s bylaws as in effect on the date hereof (the
“Bylaws”).

                    (c) Corporate Power and Authority. The Borrower has all
requisite corporate power and authority to execute and deliver this Note. The
Borrower has all requisite corporate power and authority to carry out and
perform its obligations under the terms of this Note.

                    (d) Authorization. The execution, delivery and performance
by the Borrower of this Note, and the performance of all of the obligations of
the Borrower under this Note have been authorized by the Board of Directors (or
a duly authorized committee thereof), and no other corporate action on the part
of the Borrower and no other corporate or other approval or authorization is
required on the part of the Borrower, or any person by law or otherwise in order
to make this Note the valid, binding and enforceable obligations (subject to
(i) laws of general application relating to bankruptcy, insolvency, and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief, or other equitable remedies) of the Borrower. This Note
constitutes a valid and legally binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms, subject to
(i) laws of general application relating to bankruptcy, insolvency, and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief, or other equitable remedies.

                    (e) Consents. Except as otherwise stated in Section 5, no
consent, approval, waiver or authorization, or designation, declaration,
notification, or filing with any person or entity (governmental or private), on
the part of the Borrower is required in connection with the valid execution,
delivery and performance of this Note or the consummation of any other
transaction contemplated hereby (other than such notifications or filings
required under applicable federal or state securities laws, if any), except for
such consents, approvals, waivers, authorizations, designations, declarations,
notifications, or filings that have been received prior to the date hereof.

                    (f) Brokers or Finders. The Borrower has not incurred,
directly or indirectly, as a result of any action taken by the Borrower, any
liability for brokerage or finders’ fees or agents’ commissions or any or
similar charges in connection with this Note or any transaction contemplated
hereby or thereby.

                    (g) Offering Exemption. Assuming the truth and accuracy of
the representations and warranties contained in Section 7, this issuance and
delivery to the Holder of this Note is exempt from registration ion under the
Securities Act of 1933, as amended (the “Securities Act”), and will be
registered or qualified (or exempt from registration or qualification) under
applicable state securities and “blue sky” laws, as currently in effect.

5

--------------------------------------------------------------------------------



                    (h) SEC Reports. (A) The Borrower has filed all required
forms, reports and documents with the Securities Exchange Commission (the “SEC”)
since April 1, 2001, each of which has complied requirements of the Securities
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
the rules and regulations promulgated thereunder, each as in effect on the date
such forms, reports documents were filed. (B) None of the following contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein in light of the circumstances
under which they were made not misleading: (i) this Note, (ii) the Borrower’s
Existing Certificate, (iii) the Bylaws, or (iv) the SBC Reports. There is no
fact which, to the Knowledge of the Borrower, has not been disclosed to the
Holder, which could be expected to have a Material Adverse Effect on the ability
of the Borrower to perform its obligations under the Existing Certificate,
Bylaws or this Note. (C) The Borrower is not aware of any correspondence (other
than routine communications), action or proposed or threatened action by the SEC
or Nasdaq with regard to the Borrower since April 1, 2006, other than such
correspondence that has been disclosed by the Company in its SEC Reports. For
the purposes of this Note, “Knowledge” shall mean with respect to the Borrower,
the knowledge, after diligent investigation, of the directors, officers and
senior management of the Borrower and of the person or persons in such entity
with responsibility for the matter with respect to which the knowledge is
applicable.

                    (i) Financial Statements. Included in the Borrower’s filings
with the SEC are the audited financial statements of the Borrower and its
subsidiaries as at and for the years ended March 31, 2008, 2007 and 2006 (the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP and fairly present the financial condition and operating
results of Borrower and its subsidiaries as of the date, and for the period,
indicated therein.

                    (j) Absence of Conflicts. The Borrower is not in violation
of or Default under any provision of its Existing Certificate or Bylaws. The
execution, delivery, and performance of, and compliance with this Note and the
consummation of transactions contemplated hereby, have not and will not:

                              (i) violate, conflict with or result in a breach
of any provision of or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default), under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any lien upon any of the assets, properties or business of the
Borrower and the subsidiaries under, any of the terms, conditions or provisions
of the Existing Certificate or the Bylaws, or any material contract of the
Borrower (for purposes of this Section 6(j)(i) a material contract of the
Borrower shall be only those agreements that are included as exhibits to the
Borrower filings with the SEC); or

                              (ii) violate any judgment, ruling, order, writ,
injunction, award, decree, or any law or regulation of any court or federal,
state, county or local government or any other governmental, regulatory or
administrative agency or authority which is applicable to the Borrower or any
subsidiary or any of their assets, properties or business, which violation would
have a Material Adverse Effect.

          7. Representations and Warranties of Holder. The Holder hereby
represents and warrants that:

6

--------------------------------------------------------------------------------



                    (a) Organization and Qualification. The Holder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization to carry on its business as it is
now being conducted or proposed to be conducted.

                    (b) Power and Authority. The Holder has all requisite power
and authority to execute and deliver this Note, and to carry out and perform its
obligations under the terms of this Note.

                    (c) Authorization. The execution, delivery and performance
by the Holder of this Note, and the performance of all of the obligations of the
Holder under this Note has been duly and validly authorized, and no other
action, approval or authorization is required on the part of the Holder or any
Person by Law or otherwise in order to make this Note the valid, binding and
enforceable obligations (subject to (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies)
of the Holder. This Note when executed and delivered by the Holder will
constitute a valid and legally binding obligation of the Holder, enforceable
against the Holder in accordance with its terms subject to: (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies.

                    (d) Acquired Entirely for Own Account. This Note will be
acquired for investment for the Holder’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof. The
Holder’s principal office is 237 Park Avenue, 7th Floor, New York, New York
10017. The Holder is aware that the Borrower is issuing this Note pursuant to
Section 4(2) of the Securities Act and Regulation D promulgated thereunder
without complying with the registration provisions of the Securities Act or
other applicable federal or state securities laws. The Holder is also aware that
the Borrower is relying upon, among other things, the representations and
warranties of the Holder contained in this Note for purposes of complying with
Regulation D.

                    (e) Disclosure of Information. The Holder has received and
carefully reviewed all the information it considers necessary or appropriate for
deciding whether to enter into this Note. The Holder further represents that the
Borrower has made available to the Holder, at a reasonable time prior to the
date of this Note, an opportunity to (a) ask questions-and receive answers from
the Borrower regarding the terms and conditions of this Note and the business,
properties and financial condition of the Borrower, all of which questions (if
any) have been answered to the reasonable satisfaction of the Holder, and (b)
obtain additional information, all of which was furnished by the Borrower to the
reasonable satisfaction of the Holder. The foregoing, however, does not limit or
modify the representations and warranties of the Borrower in Section 6 of this
Note or the right of the Holder to rely thereon.

                    (f) Investment Experience. The Holder acknowledges that it
is able to fend for itself, can bear the economic risk of its investment, and
has such knowledge and experience in investing in companies similar to the
Borrower and in financial or business matters such that it is capable of
evaluating the merits and risks of this Note. The Holder has made the
determination to enter into this Note based upon its own independent evaluation
and assessment of the value of the Borrower and its present and prospective
business prospects.

7

--------------------------------------------------------------------------------



                    (g) Accredited Investor. The Holder is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D, as presently in
effect.

                    (h) Restricted Securities: Legends. The Holder recognizes
that this Note will not be registered under the Securities Act or other
applicable federal or state securities laws. The Holder understands that the
Note is characterized as “restricted securities” under the federal securities
laws inasmuch as it is being acquired from the Borrower in a transaction not
involving a public offering. The Holder acknowledges that it may not to sell or
transfer this Note unless it is registered under the Securities Act and under
any other applicable securities laws

                    (i) No General Solicitation. The Holder acknowledges that
this Note was not offered to the Holder by means of: (a) any advertisement,
article, notice or other communication published in any newspaper over
television or radio, or (b) any other form magazine or similar medium, or
broadcast of general solicitation or advertising.

                    (j) Absence of Conflicts. The Holder’s execution, delivery,
and performance of, and compliance with this Note and the consummation of the
transactions contemplated hereby, have not and will not:

                              (i) violate, conflict with or result in a breach
of any provision of or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any lien upon any of the assets, properties or business of the
Holder under, any of the terms, conditions or provisions of (i) its
certificate/articles of formation or organization or any of its other formation
or organizational documents, or (ii) any material contract to which it is a
party; or

                              (ii) violate any judgment, ruling, order, writ,
injunction, award, decree, or any law or regulation of any court or federal,
state, county or local government or any other governmental, regulatory or
administrative agency or authority which is applicable to the Holder or any of
its assets, properties or businesses, which violation would have a Material
Adverse Effect

                    (k) Brokers or Finders. The Holder has not incurred, nor
will it incur, directly or indirectly, as a result of any action taken by the
Holder, any liability for brokerage or finders’ fees or agents’ commissions or
any similar charges in connection with this Note or any transaction contemplated
hereby. The Holder agrees to indemnify and hold the Borrower harmless from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Holder, or any of its respective officers, employees or
representatives is responsible.

          8. Miscellaneous. The following general provisions apply:

                    (a) This Note, and the obligations and rights of the
Borrower hereunder, shall be binding upon and inure to the benefit of the
Borrower, the Holder, and their respective heirs, personal representatives,
successors and assigns. The Holder may not transfer this Note without the
consent of the Borrower, which consent shall not be unreasonably withheld.

8

--------------------------------------------------------------------------------



                    (b) No amendment or waiver of any provision of the Note, nor
consent to any departure by a party herefrom, shall in any event be effective
unless the same shall be in writing and signed by the holders holding a majority
of the then outstanding aggregate principal balance of the $7,000,000 Notes;
provided, however, that no amendment that materially and adversely affects one
or more holders of the $7,000,000 Notes in a manner different and adverse from
the manner in which such amendment affects the other holders of such $7,000,000
Notes shall be effective without the written consent of such adversely affected
holder or holders. Any amendment, waiver or consent so made or effected shall be
binding upon all of the holders of the $7,000,000 Notes; provided, however, the
principal amount of this Note shall not be reduced without the prior written
consent of the holders of at least a majority of the then outstanding principal
amount of the $7,000,000 Notes. Any principal so reduced shall be so reduced
proportionally for all holders of the $7,000,000 Notes.

                    (c) All payments shall be made in such coin and currency of
the United States of America as at the time of payment shall be legal tender
therein for the payment of public and private debts.

          All notices and other communications required or permitted hereunder
shall be in writing. Notices shall be delivered personally, via recognized
overnight courier (such as Federal Express, DHL or Airborne Express) or via
certified or registered mail. All notices shall be effective upon receipt.
Notices may be delivered via facsimile or e-mail, provided that by no later than
two days thereafter such notice is confirmed in writing and sent via one of the
methods described in the previous sentence. Notices shall be addressed as
follows:

                              (i) if to the Borrower, to MTM Technologies, Inc.,
1200 High Ridge Road, Stamford, Connecticut 06905, Attention: Steven Stringer,
with a copy to with a copy to Ballard Spahr Andrews & Ingersoll, LLP, 1735
Market Street, 51st Floor, Philadelphia, Pennsylvania 19103, Attention: Justin
P. Klein.

                              (ii) if to the Holder, to c/o Constellation
Ventures Bear Stearns Asset Management, 237 Park Avenue, 7th Floor, New York,
New York 10017, with a copy to Edwards Angell Palmer & Dodge LLP, 2800 Financial
Plaza, Providence, Rhode Island, 02903, Attention: Thomas-Jefferson IV.

                    (d) Whenever possible, each provision of this Note will be
interpreted under applicable law, but if any provision of this Note is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Note will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.

                    (e) This Note shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York.

Signature on the following page

9

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Borrower has caused this instrument
to be executed in its corporate name by a duly authorized officer, by order of
its Board of Directors as of the day and year first above written.

 

 

 

 

MTM TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Steven Stringer

 

 

--------------------------------------------------------------------------------

 

Name:  Steven Stringer

 

Title:    President and Chief Executive Officer


--------------------------------------------------------------------------------